[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                                                       APRIL 2, 2012
                                            No. 11-12880
                                        Non-Argument Calendar           JOHN LEY
                                                                         CLERK
                                      ________________________

                            D.C. Docket No. 4:10-cr-00081-RH-WCS-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,

                                                  versus

JOSEPH LOUIS WILLIAMS,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Northern District of Florida
                                 ________________________

                                           (April 2, 2012)

Before MARCUS, MARTIN and FAY, Circuit Judges.

PER CURIAM:
      Chet Kaufman, appointed counsel for Joseph Louis Williams in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and has filed a brief pursuant to Anders v. California, 386 U.S. 738,

87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire

record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no issues of

arguable merit, counsel’s motion to withdraw is GRANTED, and Williams’s

convictions and sentences are AFFIRMED.




                                          2